DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, with traverse, of the invention of Group I, claims 1-3, 10, 19, and 21-25, in the reply filed on January 12, 2022, by David R. Marsh, Xianfeng Xu, Ryan Douglas, and Yuhe Liu, is acknowledged. 
	The traversal is based on the argument that the invention of Group II should be examined with Group I. Applicants argue that Group II claims 11-17, drawn to cured tobacco material and to a tobacco product, all depend upon claim (Remarks, page 3, first paragraph). Applicants argue that the claims of Group II do require the recited Nic1 and Nic2 markers and alleles (Id., second paragraph). Applicants argue that all tobacco materials and products, regardless of being alive or inanimate, will necessarily contain the nucleic acids of the tobacco plant (Id.). 
	Applicants’ arguments have been carefully considered but they are not persuasive. 
	For the reasons of record stated in the Office Action mailed November 12, 2021, the restriction requirement is deemed proper. 
	Briefly, and as previously stated, the inventions of Groups I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the 1) is not an obvious variant of the living tobacco plant of claim 1. 
	The disclosure broadly defines “tobacco product” as any product made or derived from tobacco that is intended for human use or consumption; see Specification, page 33, paragraph 00121. 
	In the art, the phrase “tobacco product” is broadly defined as follows: 

    PNG
    media_image1.png
    112
    671
    media_image1.png
    Greyscale

	See, for example, the Columbus City Bulletin #26, dated July 1, 2017, available at     https://www.columbus.gov/uploadedFiles/Columbus/Elected_Officials/City_Council/News/City_Bulletin/2017/Bulletin20170701.pdf  (accessed March 9, 2022). 
	Similarly, it is known in the art that tobacco stalks can be processed and used for low-cost ethanol production, as a source of carbon for the production of valuable organic chemicals, 
	As previously explained in the Office Action mailed November 12, 2021, the inventions have also acquired a separate status in the art, in view of their different classification. 
            The requirement is still deemed proper and is therefore made FINAL.

Claims
The response submitted on January 12, 2022 has been entered. 
Claims 1-3, 10-17, 19, and 21-28 are pending in the application. 
Claims 11-17 and 26-28 are withdrawn from consideration for being directed to non-elected invention(s). 
Claims 1-3, 10, 19, and 21-25 are examined in this Office action.

Specification
The use of the trademark BLAST® (e.g., at pages 97-98, Table 10; page 99, Table 11; page 122, paragraph 00332; page 125, Table 15) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required. 

Claim Interpretation
Each of the recited sequences (SEQ ID NOs:131-136 and 137-142) only has a single polymorphic site; see Sequence Listing.
The term “USDA grade index value” can be determined according to an industry accepted grade index; see Specification, page 18, paragraph 0079.

Claim Objections
Claim 1 is objected to for reciting the improper format of sequence identifier “SEQ ID Nos.” when referring to an individual sequence. It is suggested to replace the phrase “SEQ ID Nos.” with ---SEQ ID NO:---.  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be In re Best, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-3, 10, 19, and 21-25 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over HIBI (Hibi et al., 1994, Gene Expression in Tobacco Low-Nicotine Mutants, The Plant Cell 6: 723-735; see also IDS filed 07/30/2019), as evidenced by the instant disclosure. 
The claims are drawn to a tobacco plant, or part thereof, comprising a Nicotine1 (Nic1) locus comprising a first allele of a first SNP marker selected from the group consisting of SEQ ID NOs:131-136, and a Nicotine2 (Nic2) locus comprising a second allele of a second SNP marker selected from the group consisting of SEQ ID NOs:137-142, wherein said tobacco plant produces leaves having a USDA grade index value of at least about 65% of the USDA grade index value; wherein said tobacco plant is capable of producing leaves having a USDA grade index value of 50 or more; wherein said tobacco plant comprises nicotine at a level below 25% of the nicotine level of a control plant when grown in similar growth conditions; and further wherein said Nic1 locus and Nic2 locus are present in LA Burley 21. 
	The instant Specification describes the whole genome sequencing of tobacco lines having low alkaloid content, to determine the genetic lesion underlying the nic1 mutation in Low Alkaloid (LA) Burley 21 (Example 1, pages 66-67, paragraphs 00295-00297). Applicants describe analysis of the genome sequences to identify Nic1 and Nic2 loci (Example 2, pages 68-69, paragraphs 00298-00300). 
Nic1 and Nic2, regulate nicotine levels in tobacco (entire document; see Abstract, for example). 
	HIBI teaches that nic1 and nic2 are semidominant mutations in Burley 21 that reduce leaf nicotine levels and the activities of multiple enzymes in the nicotine pathway. Cultured roots homozygous for both mutations were used to isolate two cDNAs by subtraction hybridization; the transcript levels of these two cDNAs were much lower in the mutant roots than in the wild-type roots (Id.). HIBI concludes that nic1 and Nic2 are regulatory genes for nicotine biosynthesis (Id.; see also entire section on page 732, right-hand col.).
	HIBI uses seeds of four Burley 21 tobacco lines (germplasms HPB21, HIB21, LIB21, and LAB21) obtained from the U.S. Department of Agriculture. These lines were isogenic, except for the two low-nicotine loci, and had genotypes of Nic1/Nic1 Nic2/Nic2, Nic1/Nic1
nic2/nic2, nic1/nic1 Nic2/Nic2, and nic1/nic1 nic2/nic2 (page 733, left-hand col., second paragraph). 
	It is noted that, paralleling the teachings of HIBI, the instant disclosure also contemplates the use of tobacco line Low Alkaloid (LA) Burley 21, to determine the genetic lesion underlying the nic1 mutation; the four sequenced tobacco lines were LA Burley 21 (nic1 nic2), Low Intermediate (LI) Burley 21 (nic1 Nic2), High Intermediate (HI) Burley 21(Nic1 nic2), and wild-type Burley 21, also referred to as "BU21" (Nic1 Nic2); see Specification, paragraph 00295, bridging pages 66-67. 
	HIBI teaches that the nicotine level in the nic1nic2 mutant was 20% of the nicotine level compared to the wild type control, i.e., below 25% compared to the control (page 725, Table 1 and accompanying text; see also Table 1 excerpt below); cf. instant claim 3. 


    PNG
    media_image2.png
    191
    559
    media_image2.png
    Greyscale


	Accordingly, HIBI anticipated the claimed invention. 
	Alternatively, it is possible that the compositions (tobacco plants, or parts thereof) taught by HIBI would not produce leaves that, when cured, have a USDA grade index value of at least about 65% of the USDA grade index value of leaves of a control plant, or a USDA grade index value of 50 or more, and perhaps this could result in a composition that is not identical to the instantly claimed compositions. However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use the compositions and methods taught by HIBI, to select tobacco plants and plant parts (e.g. leaves) with desired USDA grade index value, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. 
	Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining tobacco leaves that, when cured, have a USDA grade index value of at least about 65% of the USDA grade index value of leaves of a control plant when grown in similar growth conditions. Relatively higher USDA grade index value is a desirable property for tobacco. Obtaining tobacco parts having a USDA grade index value of 50 or more is mere routine optimization of the methods and a design choice, absent evidence to the contrary. The 
	Bioinformatic analysis, in silico and cDNA library screening, DNA isolation and identification, recombinant DNA technology, marker-assisted selection, USDA grade index value determination, and nicotine level assays are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general.

Claims 1-3, 10, 19, and 21-25 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over CONKLING (Conkling et al., United States Patent No. 6,907,887 B2, granted June 21, 2005; see IDS filed 07/30/2019). 
The scope of the claims is described supra. 
The instant Specification describes the whole genome sequencing of tobacco lines having low alkaloid content, to determine the genetic lesion underlying the nic1 mutation in Low Alkaloid (LA) Burley 21 (Example 1, pages 66-67, paragraphs 00295-00297). Applicants describe analysis of the genome sequences to identify Nic1 and Nic2 loci (Example 2, pages 68-69, paragraphs 00298-00300). 
CONKLING teaches tobacco and tobacco products having a reduced amount of nicotine (entire document; see Abstract, for example). Embodiments of the invention include tobacco harvested from said tobacco plants, cured tobacco from said tobacco plants, tobacco products made with said cured tobacco and methods of making these compositions (col. 1, lines 23-26). Tobacco plants are made substantially free of nicotine by interrupting the ability of the plant to synthesize nicotine using genetic engineering. Some embodiments comprise cured tobacco and 
CONKLING teaches the manufacture, isolation, and/or characterization of tobacco mutants that exhibit a mutation in a gene involved in nicotine biosynthesis that results in a tobacco plant that has a reduced amount of nicotine. The plants have a mutation in at least one gene involved in nicotine biosynthesis including, but not limited to, putrescine N-methyltransferase, N-methylputrescine oxidase, ornithine decarboxylase, S-adenosylmethionine synthetase, NADH dehydrogenase, phosphoribosylanthranilate isomerase, or quinolate phosphoribosyl transferase. Natural mutants in the above genes can be selected for reduced levels of nicotine using techniques common to plant breeding. The tobacco mutants above are prepared from a variety of Burley tobacco, (e.g., Burley 21), Oriental tobacco, or Flue-cured tobacco. Mutants of genes in nicotine biosynthesis can be selected from most tobacco varieties (col. 4, lines 7-27). 
	CONKLING compares the nicotine levels in: Nic1 and Nic2 tobacco mutants; wild-type Burley 21 (Nic1/Nic1 Nic2/Nic2); Nic1-Burley 21 (nic1/nic1 Nic2/Nic2); Nic2-Burley 21 (Nic1/Nic1 nic2/nic2); and Nic1-Nic2-Burley 21 (nic1/nic1 nic2/Nic2); col. 5, lines 32-39; Fig. 5 and accompanying text see also Fig. 5 below. Hatched bars sloping downward and left indicate nicotine levels. Note that the nicotine level in the Nic1-Nic2-Burley 21 mutant was below 0.25 (i.e., below 25%) compared to the Nic1+/Nic2+ control; see the very last bar depicted in Fig. 5. 


    PNG
    media_image3.png
    488
    595
    media_image3.png
    Greyscale


	CONKLING teaches that the tobacco that is made substantially free of nicotine is prepared from a variety of Burley tobacco, e.g., Burley 21 (paragraph bridging cols. 2-3). 
CONKLING teaches tobacco mutants that are prepared from a variety of Burley tobacco, e.g., Burley 21 (col. 4, lines 21-22).
	It is noted that, paralleling the teachings of CONKLING, the instant disclosure also contemplates the use of tobacco line Low Alkaloid (LA) Burley 21, to determine the genetic lesion underlying the nic1 mutation; the four sequenced tobacco lines were LA Burley 21 (nic1 nic2), Low Intermediate (LI) Burley 21 (nic1 Nic2), High Intermediate (HI) Burley 21(Nic1 nic2), and wild-type Burley 21, also referred to as "BU21" (Nic1 Nic2); see Specification, paragraph 00295, bridging pages 66-67. 
	Accordingly, CONKLING anticipated the claimed invention. 
	Alternatively, it is possible that the compositions (tobacco plants, or parts thereof) taught by CONKLING would not produce leaves that, when cured, have a USDA grade index value of at least about 65% of the USDA grade index value of leaves of a control plant, or a USDA grade prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed made to use the compositions and methods taught by CONKLING, to select tobacco plants and plant parts (e.g. leaves) with desired USDA grade index value, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. 
	Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining tobacco leaves that, when cured, have a USDA grade index value of at least about 65% of the USDA grade index value of leaves of a control plant when grown in similar growth conditions. Relatively higher USDA grade index value is a desirable property for tobacco. Obtaining tobacco parts having a USDA grade index value of 50 or more is mere routine optimization of the methods and a design choice, absent evidence to the contrary. The use of different tobacco cultivars and types (oriental, burley, not flue-cured) was routine in the art at the time the application was filed.
	Bioinformatic analysis, in silico and cDNA library screening, DNA isolation and identification, recombinant DNA technology, marker-assisted selection, USDA grade index value determination, and nicotine level assays are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general.

Summary
No claim is allowed.


Examiner’s Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., https://www3.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-056704_5-Nov-93_a.pdf, accessed on January 21, 2018.